               Case 18-50274-BLS   Doc 157   Filed 11/20/20   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

In re:
                                             Chapter 11
TK HOLDINGS INC., et al.,
                                             Case No. 17-11375 (BLS)
               Debtors.                      Adv. Proc. No. 18-50274 (BLS)

                                             Jointly Administered


Joyson Safety Systems Acquisition LLC,

               Appellant,
                                             C.A. No. 1:20-cv-00896-RGA
         v.

Automotive Coalition for Traffic Safety,
Inc.,
           Appellee.

                     STIPULATION OF DISMISSAL OF APPEAL

               WHEREAS, on July 1, 2020, Joyson Safety Systems Acquisition LLC

(“Appellant”) filed a notice of appeal (“Appeal”) in the above-captioned action; and

               WHEREAS, the issues on Appeal were resolved by agreement of the

parties; and

               NOW THEREFORE it is hereby stipulated and agreed that the above-

captioned appeal shall be dismissed with prejudice. The parties have agreed that each

side shall bear its own costs and fees on appeal.




13990259 v1
            Case 18-50274-BLS        Doc 157   Filed 11/20/20   Page 2 of 2




Dated: November 20, 2020
Wilmington, Delaware

KLEHR HARRISON HARVEY                          BENESCH, FRIEDLANDER,
BRANZBURG LLP                                   COPLAN & ARONOFF LLP

/s/ Richard M. Beck                             /s/ Matthew D. Beebe
Richard M. Beck (DE No. 3370)                  Michael J. Barrie (DE No. 4684)
Sally E. Veghte (DE No. 4762)                  Matthew D. Beebe (DE No. 5980)
919 N. Market Street, Suite 1000               1313 North Market Street, Suite 1201
Wilmington, DE 19801                           Wilmington, DE 19801
Telephone: (302) 426-1189                      Telephone: (302) 442-7010
Facsimile: (302) 426-9193                      Facsimile: (302) 442-7012
rbeck@klehr.com                                mbarrie@beneschlaw.com
sveghte@klehr.com                              mbeebe@beneschlaw.com
- and -                                        - and -
Morton R. Branzburg                            BROOKS KUSHMAN P.C.
1835 Market Street, Suite 1400                 Frank A. Angileri
Philadelphia, Pennsylvania 19103                     (admitted pro hac vice)
Telephone: (215) 569-2700                      Linda D. Mettes
mbranzburg@klehr.com                                 (admitted pro hac vice)
                                               1000 Town Center, 22nd Floor
- and -                                        Southfield, Michigan 48075
                                               Telephone: (248) 358-4400
MAYER BROWN LLP                                Facsimile: (248) 358-3351
James R. Ferguson
Melissa A. Anyetei                             Counsel to Appellant Joyson Safety
71 S. Wacker Drive                                  Systems Acquisition LLC
Chicago, Illinois 60606
jferguson@mayerbrown.com
manyetei@mayerbrown.com
Counsel to Appellee Automotive
Coalition for Traffic Safety, Inc.

SO ORDERED this ___ day of _______________, 2020.

                                               ______________________________
                                               The Honorable Richard G. Andrews
                                               United States District Court
                                           2
